 430DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDChildren's Hospital of Michigan and Michigan Asso-ciation of Police-911. Case 7-RC-19241August 10, 1990DECISION ON REVIEW AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSDEVANEY AND OVIATTOn June 7, 1990, a three-member panel of theBoard (Chairman Stephens and Members Devaneyand Oviatt) granted the Employer's Request forReview of the Regional Director's Decision andDirection of Election. Thereafter, the Employerfiled a brief on review.The Board, by a three-member panel, has care-fully reviewed the entire record, including the briefon review, and has decided to affirm the RegionalDirector's determination that the Petitioner is notdisqualified under Section 9(b)(3) of the NationalLabor Relations Act (the Act) from seeking certifi-cation as the representative of a unit of guards.As the Regional Director found,' the Petitionerdirectly represents several bargaining units consist-ing of police officers, guards, dispatchers, adminis-trative technicians, and laboratory personnel em-ployed by various municipalities of the State ofMichigan. The Petitioner is also involved in therepresentation of two guards units, whose constitu-ents are employed in the private sector. In addi-tion, the Petitioner is affiliated with an organiza-tion, the Michigan Association of Public Employ-ees (MAPE), which limits its membership to publicemployees or organizations composed of publicemployees, and which currently represents non-guard public employees. The Petitioner here seeksto represent a unit of guards at the Employer's hos-pital.The Regional Director's determination that thePetitioner should not be disqualified from repre-senting the Employer's guards under Section9(b)(3) is correct, as the plain wording of the stat-ute makes clear. Section 9(b)(3) states, inter alia,that the Board shall not certify a labor organizationas a representative of employees in a bargainingunit of guards if such organization admits to mem-bership, or is affiliated directly or indirectly withan organization which admits to membership "em-ployees other than guards" (emphasis added). Sec-tion 2(3) of the Act defines "employee" as "anyemployee. . . but shall not include any individualemployed . . . by any other person who is not anemployer as herein defined." And Section 2(2) ofthe Act defines "employer" as any person, "butRelevant portions of the Regional Director's Decision and Directionof Election are attached as an appendix.shall not include. . . any State or political subdivi-sion thereof . . . ." Accordingly, reading theseprovisions of the statute together, as we must,2 wefirst note that an individual employed by a State orpolitical subdivision is not an "employee" withinthe meaning of the Act. Ojai Valley CommunityHospital, 254 NLRB 1354 (1981). Because the Actrequires that its definitions be used wherever men-tioned, it follows that the term "employees" usedin Section 9(b)(3) excludes those employed by em-ployers excluded from coverage under the Act byvirtue of Section 2(2).3 That is, a union is disquali-fied from representing guards under Section 9(b)(3)only if it represents employees other than guards.Because individuals working for States or politicalsubdivisions are not "employees," it follows that ifa union represents such individuals, it does not rep-resent "employees other than guards" under Sec-tion 9(b)(3), and thus may represent guards underthat provision. Accordingly, regardless of theirduties, the individuals employed by various munici-palities who are represented by the Petitioner or byMAPE, the organization with which the Petitioneris affiliated, are not "employees other than guards"under Section 9(b)(3).Based on the foregoing, we conclude that Sec-tion 9(b)(3) of the Act does not disqualify the Peti-tioner, which represents nonguard employees ofthe State of Michigan and its political subdivisions,and is affiliated with an organization which repre-sents nonguard public employees, from seeking cer-tification as the representative of the Employer'sguards.ORDERThe Regional Director's Decision and Directionof Election is affirmed.2 Definitions set forth in a statute are understood to establish meaningwhere the term appears in that same act. 2A Sutherland, Statutory Con-struction Sec. 47.07 (4th ed. 1984). The meanings of the terms "employee"and "employer," as used in the National Labor Relations Act, are deter-mined in the light of the purposes served by the respective statutes andwithout reference to their common-law meanings. 3A, Sutherland, Statu-tory Construction Sec. 73.01 (4th ed. 1984).3 Nothing in the legislative history of the Act, which we have careful-ly examined in our consideration of this case, is to the contrary.APPENDIXWhile the parties are in agreement that the Petitioneris a labor organization within the meaning of Section2(5) of the Act, the Employer, contrary to the Petitioner,contends that the Petitioner is not qualified to represent aunit of guards under Section 9(b)(3) of the Act because itadmits to membership employees that are not guards,and that it is also affiliated with an organization thatadmits to its membership employees who are not guards.299 NLRB No. 63 CHILDREN'S HOSPITAL OF MICHIGAN431At the hearing the parties stipulated to include in therecord the facts as found in my Decision and Directionof Election in Wackenhut Corporation, Case No 7-RM-1316, dated September 23, 1987, Request for Reviewdenied October 16, 1987, to resolve these issues 3 Theparties also stipulated that the Petitioner, on March 12,1990, was certified to represent a unit of guards in De-troit Medical Center, Case No 7-RC-19180 The partiesfurther stipulated that the Petitioner also representspolice officers for the cities of Southfield, Pontiac (com-mand and patrol officers), St Clair Shores, and SterlingHeights, Michigan 4The facts as found in Wackenhut were as followsArticle VII of the Petitioner's articles of associationstatesAn individual or organization shall be eligible formembership as long as(a)The individual is a law enforcement officer(b)The organization is composed of law en-forcement officersMembership may be obtained by submitting an ap-plication for membership to the Advisory Board ofthis organization for approval by a majonty of theBoard members present and voting After approvalof the membership application, membership may bemaintained by payment of membership dues as pro-vided for by Executive Board actionThe Petitioner is affiliated with another labor organi-zation, Michigan Association of Public Employees("MAPE"), which, in turn, through its articles of asso-ciation, limits its membership to public employees or or-ganizations composed of public employees The nature ofthe affiliation was not set forth in detail, except that thetwo organizations operate out of a common office, wereincorporated at the same time with three out of five ofeach of their incorporators being the same, that one oftheir original officers and one of their ongmal directorswas the same person, and that they had separate bank ac-counts MAPE represents pnmanly clerical employees,mechanics, and employees working for various municipalcourts of the State of Michigan In addition, MAPE hadrepresentation petitions on file with the Michigan Em-ployment Relations Commission seeking to represent var-ious employees of the City of Taylor court system aswell as some employees employed by Macomb County,Michigan No evidence was presented at the instant hear-ing to show that MAPE represents any other employeesAlso, no evidence was adduced that MAPE representsor has sought to represent any non-governmental or pri-vate employer employeesThe record further establishes that the Petitioner itselfdirectly represents approximately ten bargaining unitsconsisting of police officers, guards, dispatchers, adnums-3 Although not in this record, the same issue involving the Petitionerwas handled in my Decision and Direction in General Motors Corp,Cases No 7-RC-18673 and 7-RC-18689, dated August 22, 1988, ofwhich I take notice4 The record is corrected to reflect the complete names of these mu-nicipalitiestrative technicians, and laboratory personnel employedby various municipalities of the State of Michigan It isinvolved in the representation of two bargaining units,whose constituents are employed in the private sector,these units encompass the guards who provide securityservices at the Renaissance Center, a privately ownedoffice, retail, and hotel development located in the Cityof Detroit, and the security or police officers of the Uni-versity of Detroit, a privately owned and incorporated,non-profit educational institution Apparently, as is thecase of MAPE, the Petitioner is not the direct collective-bargaining representative of the employees of the twounits in the private sector, rather, for a per capita fee, itprovides representational services consisting of the nego-tiation of collective-bargaining agreements and the proc-essing of grievances for the certified bargaining repre-sentative of each of those units 5 At the RenaissanceCenter, the unit encompasses both security officers andcertified officers However, both job categories performessentially the same duties Thus, the functions of both ofthe classifications include patrolling the facility, respond-ing to fire alarms, and generally protecting tenants, visi-tors, and property within the Renaissance Center Theonly distinction between the two guards was that thecertified officers carry firearms 6 In addition, individualsin both classifications were eligible to be certified asemergency medical technicians, though this was not a re-quirement of either classification At the University ofDetroit the unit encompasses dispatchers, security offi-cers, and certified officers at its three campuses The se-curity officers and certified officers are certified by theMichigan Law Enforcement Training Council The dis-patchers receive emergency calls, collate the incominginformation, and relay relevant instructions to both secu-rity officers and certified officers In addition, they pre-pare investigatory reports based on complaints filed byindividuals on campus Dispatchers often "move up" tothe security officer classification The security officers'duties consist of conducting routine property patrols atthe various campuses, safeguarding university personnel,answering alarms, responding to dispatch calls, and pre-paring reports regarding theft of property The certifiedofficers perform the same duties as do the secunty offi-cers but, in addition, deal with victims following reportsof felomous acts committed against individuals Both se-curity officers and certified officers receive their trainingfrom the Detroit Police Department Reserve UnitThe record evidence presented in Wackenhut and theparties' contentions raise a number of issues crucial to5 Based on official case records, I note that in Case No 7-RC-14605,this office on January 17, 1978, certified the University of Detroit PoliceOfficers Association as the collective-bargaining representative of a unitof the public safety officers, public service officers, and dispatchers em-ployed at the University of Detroit at three of its campuses, and that inCase No 7-RC-16950, this office on July 1, 1983, certified the Renais-sance Center Police Officer Association as the collective-bargaining rep-resentative of a unit of that employer's secunty officers and guards Bothof these elections were conducted pursuant to consent election agree-mentsa I assume that the certification classification and requirements relate tothe State of Michigan's laws and regulations concerning security officers,especially if they are armed 432DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthe determination of the qualification of the Petitioner torepresent the petitioned for guards hereinMAPE clearly represents non-guard employees of theState of Michigan and its political subdivisions Does thisfact disqualify the Petitioner from representing guardsbecause it, as proscnbed by Section 9(b)(3) of the Act,4. is affiliated directly or indirectly with an organiza-tion which admits to membership employees other thanguards?" The Petitioner appeared to concede in Wacken-hut, although the record is far from clear in this respect,that it was "affiliated" with MAPE within the contem-plation of Section 9(b)(3) of the Act The evidence inthat case supported such a conclusion and I so foundThe next issue, therefore, is whether MAPE'snon-guard members are "employees other thanguards" within the meaning of Section 9(b)(3) ofthe Act The language of Section 9(b)(3) is precise,for a qualified guard union, the admission to mem-bership by it or a union to which it is affiliated of"employees other than guards" is precluded Itwould appear that the definitions of "employees"in Section 2(3) and "employer" m Section 2(2) ofthe Act would seem to apply to Section 9(b)(3)Clearly excluded from these definitions are individ-uals employed by a state or municipality Accord-ingly, the mdividuals employed by various munici-palities who are members of MAPE or are repre-sented by the Petitioner itself are not "employeesother than guards" (emphasis supplied) To be astatutory employee under the NLRA, one must beemployed by a statutory employer Examination ofthe development of Section 8(b)(4) of the Act illus-trates the distinction between "employees" and "m-dividuals" as those terms are used in the Act Pnorto the Landrum-Griffin Act amendments in 159,the language of that section, which then read "em-ployees' of any employer", was interpreted by theBoard, accordmg to the definitions in Section 2(2)and 2(3), to not prohibit inducement of employeesof public employers or of other exempt entities, be-cause they were not "employees" as defined inSection 2(3) of the Act See, e g, Auto Workers,Local 833, (Hammill & Gillespie, Inc ), 116 NLRB267 (1956) To fill this loophole, the language waschanged by the Landrum-Gnffin amendments tothe Act to read "any individual employed by anperson", a phrase having much broader scope Nosuch change has been made of Section 9(b)(3) ofthe Act Had Congress sought an interpretation ofSection 9(b)(3) advanced by the Employer, it couldhave drafted language to reflect such an intentionAccordingly, in Wackenhut I found that the Petitionerwas not disqualified from seeking certification under theAct although it has members who are non-guards in thepublic sector and it is affiliated with MAPE, a labor or-ganization that admits non-guards to membership, ineither case these members are public employees not sub-ject to the Act 7 I also so conclude in this caseThe Petitioner's relationship with the University ofDetroit Police Officers Association and the RenaissanceCenter Public Officers Association appears to be limitedto providing representational services for these organiza-tions, for which it receives a per capita fee The Wacken-hut record does not show what position the parties tookas to whether these facts create a Section 9(b)(3) "affili-ation" While Petitioner's contractual agreements do notresult technically in a formal affiliation with the twopolice officer's associations, the relationship is neverthe-less a permanent one, to be distinguished from those situ-ations where a labor organization provides some initial"start-up" assistance Presumably, also, the revenues thatthe Petitioner receives from the two associations are sub-stantial Therefore, the relationship between them is notminimal Finally, when the Petitioner negotiates for thetwo associations, it presumably negotiates on behalf ofthese employees with as much commitment as it wouldon behalf of its own members All of these factors arguein favor of a conclusion that the Petitioner's relationshipwith the University of Detroit Police Officer Associationand the Renaissance Center Police Officer Associationconstitutes an indirect affiliation I so concluded inWackenhut, as do so here Accordingly, since the allegednon-guard individuals employed by the University of De-troit and Renaissance Center are employees of a statuto-ry employer, it is necessary to reach the issue of whetherthere are other than guard employees in the Universityof Detroit and Renaissance Center unitsWhile some of the guards at the Renaissance Centerare certified to provide emergency medical service, theynevertheless also serve as guards within the meaning ofSection 9(b)(3) on a regular and substantial basis There-fore, the unit consists of statutory guards WaterboroManufacturing Corporation, 106 NLRB 1383 (1953) Atthe University of Detroit, certain of the employees in theunit are classified as dispatchers From the sparse recordfacts set forth in Wackenhut, it was difficult to reach adefinitive determination on the dispatchers' guard statusHowever, it did appear quite clear that the dispatchersserved as an intrinsic part of the University of Detroit'ssecunty system I noted that the dispatchers were certi-fied as part of the guard unit in Case No 7-RC-14605See footnote 3, supra Accordingly, I concluded inWackenhut that the employer had not met its burden ofestablishing, by definitive evidence, that the dispatchersemployed at the University of Detroit were not statutoryguards Burns International Security Services, Inc , 278NLRB 565 at p 568 (1986) In Burns, where the conten-tion was made that several classifications of guard-relat-ed employees, including dispatchers of guards, disquali-fied a labor organization from representing a unit ofguards, the Board held that such evidence proffered insupport of such an argument must be definitive, as "oth-erwise the rights of guards to be representedand of7 The Request for Review in Wackenhut on the same issue was deniedby the Board See N LR B vs Magnesium Casting Company, 427 Fed114, 119 (1st Cir , 1970, cert denied 400 US 818) CHILDREN'S HOSPITAL OF MICHIGAN433guard unions to represent guards would be seriously un-dermined" Id, at p 568The additional facts presented herem do not re-quire a different conclusion than in Wackenhutsince the parties stipulated that the employees rep-resented by the Petitioner in Detroit Medical Centerare guards within the meaning of Section 9(b)(3) ofthe Act and that the other police officers noted bythe Petitioner as being represented employees areclearly not employees as defined by the ActThus, a common sense application of the factsdelineated in Wackenhut together with the addi-tional facts stipulated herein calls for ' the conclu-sion that the Petitioner is a guard union certifiableunder the Act I so find 88 The Employer's bnef postulates a potential conflict of interest in astnke situation between the guards herein, represented by the Petitioner,and police officers responsible for keeping the peace dunng such a stnkeFirst of all, the Petitioner does not represent any member of the constab-ulary of the Qty of Detroit, Wayne County, or the State Police ofMichigan Secondly, I note that Section 9(b)(3) does not eliminate allpossible conflicts of Interest, especially if conjectural rumor For exam-ple, there is a potential conflict of Interest whenever two or more groupsof guards, in separate units but represented by the same labor organiza-tion, Interface As the Board has held, Section 9(bX3) is a practical,common sense solution to the plant protection employees conflict of In-terest problem See, Burns, supra